Citation Nr: 9915010	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to service connection for joint and muscle 
swelling, claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for a skin rash, 
claimed as due to undiagnosed illness.

4.  Entitlement to service connection for gum disease, 
claimed as due to undiagnosed illness.  

5.  Entitlement to service connection for an eye disorder (to 
include blurred vision), claimed as due to undiagnosed 
illness.

6.  Entitlement to service connection for flu-like symptoms, 
claimed as due to undiagnosed illness.

7.  Entitlement to service connection for weight gain/loss, 
claimed as due to undiagnosed illness.

8.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

9.  Entitlement to service connection for sleep disorder/mood 
swings, claimed as due to undiagnosed illness.

10.  Entitlement to service connection for chronic fatigue, 
claimed as due to undiagnosed illness.  

11.  Entitlement to an original rating in excess of 10 
percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service with the Air Force from 
December 1966 to June 1968 and active duty with the Army 
Reserves/National Guard apparently from February to May 1991 
and July 1991 to January 1992 (including Southwestern Asia 
service in support of Operation Desert Shield/Storm from July 
to November 1991).  Apparently prior and subsequent to those 
military duty periods, he has had unverified periods of duty 
for training (DUTRA), including active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA); and he 
reportedly is still a member of the National Guard.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating decision by the Montgomery, 
Alabama, Regional Office (RO), which, in part, denied service 
connection for a sinus disorder, arthritis, skin rash, and 
tinnitus.  In his December 1994 Substantive Appeal, appellant 
requested a hearing before a Board member in Washington, D.C.  
In that Substantive Appeal, he also raised certain additional 
issues, claimed as due to undiagnosed illness incurred during 
the Persian Gulf War.  

In a subsequent January 1998, rating decision, the RO denied 
service connection for those additional issues, namely as 
joint and muscle swelling, a skin rash, gum disease 
(bleeding/swelling), an eye disorder (to include blurred 
vision), flu-like symptoms, weight gain/loss, headaches, 
sleep disorder/mood swings, and chronic fatigue, all claimed 
as due to undiagnosed illness; and granted service connection 
and assigned a 10 percent evaluation for post-traumatic 
stress disorder, effective May 29, 1997.  In an August 1998 
Substantive Appeal, appellant appealed those aforementioned 
additional issues and requested a "Travel Board" hearing.  

A "Travel Board" hearing was held before the undersigned 
Board Member in November 1998, on those aforementioned 
additional issues, namely service connection for joint and 
muscle swelling, a skin rash, gum disease 
(bleeding/swelling), an eye disorder (to include blurred 
vision), flu-like symptoms, weight gain/loss, headaches, 
sleep disorder/mood swings, and chronic fatigue, all claimed 
as due to undiagnosed illness; and an increased rating for 
post-traumatic stress disorder.  During that "Travel Board" 
hearing, the issue of service connection for a sinus disorder 
was also addressed with testimony presented (it is reiterated 
that the issues of service connection for a sinus disorder 
and skin rash had previously been perfected in his December 
1994 Substantive Appeal).  However, since the "Travel 
Board" hearing did not specifically encompass the issues of 
service connection for arthritis and tinnitus, the issues of 
service connection for arthritis and tinnitus will be 
deferred due to procedural due process concerns, pending 
completion of the purposes of this REMAND.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the increased rating 
appellate issue as entitlement to an original rating in 
excess of 10 percent for post-traumatic stress disorder.  

Consequently, the Board construes the appellate issues as 
including those delineated on the title page of this 
decision, all of which will be dealt with in the REMAND 
section below, with the exception of the issue of service 
connection for a sinus disorder on which the Board will 
render a decision herein.  

Additionally, the Board notes that although other issues may 
have been raised in written statements by appellant, inasmuch 
as they have not been developed for appellate review, they 
are referred to the RO for appropriate action.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

It is more likely than not that appellant's sinus disorder is 
related to his Desert Shield/Storm active service.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
his chronic sinus disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim of entitlement to service connection 
for a sinus disorder is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), and the evidence is 
adequate, in light of the Board's favorable determination 
herein of this issue.

Appellant contends that the claimed sinus disorder had its 
onset during his Desert Shield/Storm active duty.  It is 
reiterated that appellant had active service in the Southwest 
Asia theater of operations during the Persian Gulf War from 
July to November 1991.  The available active service medical 
records dated from 1966 to 1968 and DUTRA medical records 
dated in the 1980's and 1990 prior to his active duty during 
Desert Shield/Storm in 1991 do not include any complaints, 
findings, or diagnoses pertaining to a sinus disorder.  The 
evidentiary record includes a February 1991 examination 
report, a May 1991 demobilization examination report, and a 
July 1991 examination medical questionnaire, wherein 
appellant denied any sinus disorder.  Although the majority 
of service medical records for his Desert Shield/Storm active 
duty are not currently associated with the claims folders, a 
significant positive piece of evidence consists of a December 
1991 Desert Shield/Storm service separation examination 
report, wherein appellant reported having or having had 
sinusitis.  Although no sinus abnormality was clinically 
noted on examination, physicians' elaborations in attendant 
medical questionnaires noted chronic (emphasis added) sinus 
pressure/problem, "no therapy."  Additionally, in September 
1992, only several months after Desert Shield/Storm service 
separation, VA outpatient treatment reports revealed sinus 
complaints; and sinusitis was assessed (although x-rays of 
the sinuses did not confirm any disease).  Other VA 
outpatient treatment reports reflect that in November 1992, a 
one-year history of persistent nasal congestion and 
rhinorrhea with three-months nasal steroid therapy was noted; 
and in December 1992, less than a year after Desert 
Shield/Storm service, x-rays of the sinuses revealed advanced 
(emphasis added) sinusitis.  Significantly, a January 1993 VA 
operative report reveals that appellant underwent bilateral 
functional endoscopic sinus surgery (FESS) with anterior 
ethmoidectomy and maxillary antrostomy for diagnosed chronic 
sinusitis; and the medical history reported therein was 
"chronic sinusitis refractory to medical therapy since his 
stay in the Persian Gulf."  A subsequent operative revision 
of the sinuses was performed in June 1994.  

Another piece of positive evidence is an October 1995 unsworn 
written statement from a fellow serviceman.  In that 
statement, this serviceman alleged that he had served with 
appellant in the Persian Gulf, sharing living quarters; and 
that the very hot/dusty desert environment and other 
irritants had irritated appellant's sinuses, necessitating 
frequent treatment.  Other written statements from friends 
dated in January 1997 attest to a change in appellant's 
physical health after his Persian Gulf service.  
Additionally, during a November 1998 "Travel Board" 
hearing, at T.20, 42-43, appellant testified, in essence, 
that his sinus disorder had its onset during Persian Gulf 
service.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

With resolution of reasonable doubt, the Board concludes that 
since a sinus disorder was initially clinically documented on 
Desert Shield/Storm service separation examination, and has 
been clinically documented in VA medical records dated since 
shortly after service, service connection is warranted for a 
sinus disorder, based on continuity of symptomatology.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  


ORDER

Service connection for a sinus disorder is granted.  To this 
extent, the appeal is allowed.


REMAND

With respect to the remaining issues of service connection 
for joint and muscle swelling, a skin rash, gum disease 
(bleeding/swelling), an eye disorder (to include blurred 
vision), flu-like symptoms, weight gain/loss, headaches, 
sleep disorder/mood swings, and chronic fatigue, all claimed 
as due to undiagnosed illness; and an increased original 
rating for post-traumatic stress disorder, initial review of 
the evidentiary record indicates that additional evidentiary 
development should be accomplished prior to final appellate 
determination, for the following reasons.

The evidentiary record indicates that the majority of 
appellant's service medical records for Desert Shield/Storm 
active duty are not currently associated with the claims 
folders; and it is unclear whether the RO has adequately 
attempted to obtain them.  Appellant has specifically alleged 
that the claimed disabilities are related to that service 
period, and any such service medical records might prove 
relevant in deciding the etiology of these disabilities.  
Additionally, the INACDUTRA/ACDUTRA medical records currently 
associated with the claims folders appear incomplete.  It is 
unclear whether the RO has adequately attempted to obtain 
these records.  Also, a January 1997 VA general medical 
examination report and appellant's testimony at a November 
1998 "Travel Board" hearing, at T.3, indicated that he is 
still active in the National Guard.  While his contentions 
primarily concern Desert Shield/Storm active service, 
nevertheless all of his available military medical records 
should be sought and associated with the claims folders, 
particularly since DUTRA medical records might prove relevant 
concerning whether any claimed disability preexisted 
appellant's Desert Shield/Storm active service or has been 
chronically demonstrated since such service.

Additionally, the evidentiary record indicates that appellant 
has been employed as a state veterans service officer.  It 
does not appear that the RO has sought appellant's employment 
medical/vocational records if any, which might shed light on 
the etiology of the claimed disabilities as well as any 
adverse industrial impact from the service-connected post-
traumatic stress disorder.

Additionally, while VA examinations have been conducted, some 
of the medical findings and conclusions are not set forth 
with sufficient specificity to allow adequate review by the 
Board.  In short, the examiners either did not actually 
examine appellant to determine whether the claimed 
disabilities were currently manifested and/or did not render 
medical opinion as to the etiology of any currently 
manifested disability in issue.  In view of the need to 
attempt to obtain additional service medical/DUTRA records, 
consideration of the remaining appellate issues is deferred, 
pending completion of this remand.  It appears that 
additional medical clarification as to the etiology of the 
claimed disabilities may prove beneficial in resolving the 
service connection appellate issues.  The Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For example, it is unclear from the evidentiary record 
whether appellant's claimed joint and muscle swelling is due 
to an undiagnosed illness and/or variously diagnosed 
degenerative/traumatic arthritis, fibromyalgia, and 
rheumatoid arthritis involving certain joints.  With respect 
to the issue of a skin rash, during the initial period of 
service in January 1968, tinea versicolor on the chest was 
clinically reported.  After Desert Shield/Storm active 
service, VA medical records in 1992 and 1995 reflect a skin 
rash affecting the arms, back, chest, and buttocks; and 
folliculitis was diagnosed in 1995 without etiology 
specified.  Although gingivitis was diagnosed on VA 
examinations in 1993 and 1997, the examinations were not 
conducted by a dentist.  An examination with diagnosis and 
etiological opinion rendered by a dentist would seem 
warranted.  With respect to an eye disorder (to include 
blurred vision), on December 1966 service entrance 
examination, an eye disorder was clinically noted.  
Subsequent service medical/DUTRA records include various eye 
complaints, findings, and diagnoses.  After Desert 
Shield/Storm active service, blurred vision was diagnosed on 
a 1995 VA examination.  However, the examination was not 
conducted by an ophthalmologist.  An examination with 
diagnosis and etiological opinion rendered by an 
ophthalmologist would seem indicated.  

Concerning headaches, service medical records during the 
initial period of service reveal that headaches associated 
with a preservice head injury (concussion) were noted in May 
1968.  On December 1991 Desert Shield/Storm service 
separation examination, a physician's elaboration noted that 
headaches were secondary to a neck injury (the RO, in its 
January 1998 rating decision, granted service connection for 
"headaches" as part of the service-connected residuals of a 
cervical spine injury and rated that disability as 
"residuals of a cervical spine injury with headaches").  
However, it appears that appellant claimed at the November 
1998 "Travel Board" hearing, at T.25-28, that any headaches 
were not part of or related to his service-connected 
residuals of a cervical spine injury.  VA examinations have 
not adequately addressed whether he has types of headaches 
other than the service-connected cervical spine-related 
headaches nor has medical opinion been rendered as to the 
etiology of any such headaches that might be currently 
manifested.  It is the Board's opinion that an appropriate 
examination should be conducted to determine whether any 
other types of headaches may be manifested and, if so, their 
etiology.  With regards to the claimed flu-like symptoms, 
weight gain/loss, sleep disorder/mood swings, and chronic 
fatigue, VA examinations did not adequately address these 
issues or include medical opinion as to the etiology of any 
such symptomatology that might be manifested.  

With respect to the issue of an original rating in excess of 
10 percent for post-traumatic stress disorder, although 
appellant was afforded VA psychiatric examination in August 
1995, the psychiatric examination report does not include a 
Global Assessment of Functioning (GAF) Scale score.  
Additionally, the extent of any sleep disorder/mood swings 
and their etiology was not adequately addressed.  It appears 
that appellant claimed at the November 1998 "Travel Board" 
hearing, at T.28-31, that any sleep disorder/mood swings were 
not part of or related to his service-connected post-
traumatic stress disorder.  It appears that the RO, in its 
January 1998 rating decision and May 1998 Supplemental 
Statement of the Case, stated that any sleep disorder/mood 
swings were considered in evaluating the service-connected 
post-traumatic stress disorder, although it did not list 
sleep disorder/mood swings as manifestations of the service-
connected post-traumatic stress disorder on the rating sheet.  
It is the Board's opinion that more extensive psychiatric 
examination and psychologic testing and any other appropriate 
examination, such as by a sleep disorder specialist, may be 
beneficial to determine the nature, severity, and extent of 
appellant's service-connected post-traumatic stress disorder; 
and whether sleep disorder/mood swings are manifestations of 
the post-traumatic stress disorder or are separate disease 
entities and, if so, their etiology.  

Accordingly, the case is REMANDED for the following:

1.  The RO should directly contact the 
Army National Guard/Reserves unit(s) that 
appellant has been assigned to and the 
ARPERCEN/National Personnel Records 
Center(NPRC) (or any other appropriate 
organization), to request written 
verification of all of appellant's 
ACDUTRA and INACDUTRA dates, as possible.  
If needed, the appellant's assistance in 
this undertaking should be solicited.

2.  The RO should directly request the 
Army National Guard/Reserves unit(s) that 
appellant has been assigned to and the 
ARPERCEN/NPRC (or any other appropriate 
organization), to search for any 
additional Army National Guard/Reserves 
medical records (including INACDUTRA and 
ACDUTRA) and active service medical 
records (including, but not limited to, 
Persian Gulf War active service); and any 
such records should be associated with 
the claims folders.  The RO should 
request ARPERCEN/NPRC (or any other 
appropriate organization) to state in 
writing whether it has searched all 
applicable secondary sources for such 
records.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folders.  Again, to 
the extent the appellant's assistance is 
needed in determining outfits, or other 
details for an informed request, his 
assistance should be requested.

3.  The RO should contact and request 
appellant to provide any additional Army 
National Guard/Reserves medical records 
(including INACDUTRA and ACDUTRA) and 
active service medical records 
(including, but not limited to, Persian 
Gulf War active service), that he may 
have in his possession.  Additionally, 
the RO should request him to provide any 
clinical records in his possession (not 
presently associated with the claims 
folders), pertaining to the claimed 
disabilities, as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
such treatment.  All available, actual 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folders, 
should be obtained from the specified 
health care providers.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  Any 
records obtained should be associated 
with the claims folders.

4.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete name 
and address of any former and present 
employer(s), where pertinent records 
might be obtained.  If the appellant 
indicates there are some records of 
treatment that employers might have, they 
should be sought.  If the appellant 
indicates that no pertinent records 
exist, then no additional action need be 
taken.  If records are potentially 
reported available, the RO should 
exercise due diligence in attempting to 
obtain these records.  Any relevant 
employment medical records should be 
obtained and associated with the claims 
folders.  Again, to the extent that it is 
indicated that records may exist, the 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
records to the VA.  The veteran is also 
notified that he is free to submit 
additional evidence/argument he may 
desire while the case is undergoing 
development.

5.  The RO should obtain any additional 
VA medical treatment records with respect 
to appellant's claimed disabilities; and 
associate these with the claims folders.  
The appellant should provide dates and 
locations of any additional relevant VA 
treatment, to assist the RO in obtaining 
such treatment records.

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

7.  With respect to the issues of service 
connection for swollen joints and 
muscles, a skin rash, gum disease 
(bleeding/swelling), an eye disorder (to 
include blurred vision), flu-like 
symptoms, weight gain/loss, headaches, 
sleep disorder/mood swings, and chronic 
fatigue, all claimed as due to 
undiagnosed illness, the RO should 
arrange appropriate examinations, such as 
general medical, orthopedic, neurologic, 
rheumatologic, dermatologic, dental, 
psychiatric, psychologic, ophthalmologic, 
and/or an examination by a sleep disorder 
specialist.  All indicated tests and 
studies should be performed.  The 
examiners should review the entire claims 
folders and determine whether any swollen 
joints and muscles, a skin rash, gum 
disease (bleeding/swelling), an eye 
disorder (to include blurred vision), 
flu-like symptoms, weight gain/loss, 
headaches (other than the service-
connected headaches associated with the 
service-connected residuals of a cervical 
spine injury), sleep disorder/mood 
swings, and chronic fatigue are currently 
manifested, and if so, their approximate 
date of onset (i.e., are they causally or 
etiologically related to periods of 
active service, DUTRA, and/or Desert 
Shield/Storm active duty)?  If swollen 
joints and muscles, a skin rash, gum 
disease (bleeding/swelling), an eye 
disorder (to include blurred vision), 
flu-like symptoms, weight gain/loss, 
headaches (other than the service-
connected headaches associated with the 
service-connected residuals of a cervical 
spine injury), sleep disorder/mood 
swings, and chronic fatigue are not 
currently manifested, this should be so 
stated for the record.  

If any swollen joints and muscles, a skin 
rash, gum disease (bleeding/swelling), an 
eye disorder (to include blurred vision), 
flu-like symptoms, weight gain/loss, 
headaches (other than the service-
connected headaches associated with the 
service-connected residuals of a cervical 
spine injury), sleep disorder/mood 
swings, and chronic fatigue are currently 
manifested, the examiners should render 
opinions, with degree of probability 
expressed, as to:  (A) if swollen joints 
and muscles, a skin rash, gum disease 
(bleeding/swelling), an eye disorder (to 
include blurred vision), flu-like 
symptoms, weight gain/loss, headaches 
(other than the service-connected 
headaches associated with the service-
connected residuals of a cervical spine 
injury), sleep disorder/mood swings, and 
chronic fatigue preexisted the Desert 
Shield/Storm active duty, was there a 
permanent increase in severity of that 
condition during that active duty period, 
where the increase in disability was not 
due to natural progression of that 
condition, or (B) if chronic swollen 
joints and muscles, a skin rash, gum 
disease (bleeding/swelling), an eye 
disorder (to include blurred vision), 
flu-like symptoms, weight gain/loss, 
headaches (other than the service-
connected headaches associated with the 
service-connected residuals of a cervical 
spine injury), sleep disorder/mood 
swings, and chronic fatigue preexisted 
the Desert Shield/Storm active duty, was 
there a permanent increase in severity of 
that condition during that active duty, 
where the increase in disability was due 
to natural progression of that condition? 

If chronic swollen joints and muscles, a 
skin rash, gum disease 
(bleeding/swelling), an eye disorder (to 
include blurred vision), flu-like 
symptoms, weight gain/loss, headaches 
(other than the service-connected 
headaches associated with the service-
connected residuals of a cervical spine 
injury), sleep disorder/mood swings, and 
chronic fatigue are currently manifested, 
the examiners should express opinions as 
to whether the service-connected 
disabilities (including residuals of a 
cervical spine injury with headaches, 
post-traumatic stress disorder, and 
residuals of a right shoulder injury) 
aggravated such non-service-connected 
disabilities.  The term "aggravate" 
used herein refers to post-service 
aggravation of a non-service-connected 
condition by a service-connected 
condition, to wit:  an increase in 
severity of a non-service-connected 
disability (any additional impairment of 
earning capacity) attributable to and 
caused by an already service-connected 
condition.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The examiners should opine as to whether 
there are objective signs and symptoms of 
chronic swollen joints and muscles, a 
skin rash, gum disease 
(bleeding/swelling), an eye disorder (to 
include blurred vision), flu-like 
symptoms, weight gain/loss, headaches 
(other than the service-connected 
headaches associated with the service-
connected residuals of a cervical spine 
injury), sleep disorder/mood swings, and 
chronic fatigue resulting from an 
undiagnosed illness.  In the event that 
any complaints are merely symptoms of 
some underlying disease or injury, the 
examiners should state what the 
underlying disease or injury is and 
whether such underlying disease or injury 
is causally or etiologically related to 
appellant's military duty, including 
periods of active duty, DUTRA, and/or 
active duty service in the Persian Gulf.  
However, if any findings represent a 
chronic disease entity, rather than mere 
symptom of some underlying disease or 
injury, it should be indicated whether it 
is causally or etiologically related to 
appellant's military duty.  

With respect to those symptoms noted only 
by history, if there are no physical 
findings, that fact should be so stated 
in the examination reports.  If there are 
current physical findings, the examiners 
should set forth whether there is any 
etiological relationship to service/DUTRA 
that can be discerned.  If no 
relationship can be discerned, that too 
should be so stated in detail in the 
examination reports.

The examiners should determine whether 
sleep disorder/mood swings are 
manifestations of the post-traumatic 
stress disorder or are separate disease 
entities and, if so, their etiology.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.

8.  With respect to the issue of an 
original rating in excess of 10 percent 
for post-traumatic stress disorder, the 
RO should arrange VA psychiatric and 
psychologic examinations to determine the 
nature and current severity of the 
service-connected disability.  A social 
and industrial survey should be conducted 
as well.

The entire claims folders should be 
reviewed by the examiners and social 
worker prior to the examinations and 
social and industrial survey.  It is 
noted that the claims folders contain the 
new rating criteria for evaluating mental 
disorders (See May 1998 Supplemental 
Statement of the Case).  The examiners 
and social worker should specify in 
detail:  (a) Which symptoms are 
reasonably attributable to the service-
connected post-traumatic stress disorder 
versus any other condition(s) that may be 
present; and (b) the degree to which the 
service-connected post-traumatic stress 
disorder impacts upon social and 
industrial adaptability.  The examiners 
should determine whether sleep 
disorder/mood swings are manifestations 
of the post-traumatic stress disorder or 
are separate disease entities and, if so, 
their etiology.

The examiners and social worker are 
requested to specify the nature, content, 
intensity, and frequency of appellant's 
service-connected post-traumatic stress 
disorder; any cognitive impairment 
resulting therefrom; and the degree to 
which the psychiatric symptoms impact 
upon social and industrial adaptability.  
The psychiatric examination report should 
assign him a GAF Scale score for the 
service-connected psychiatric disability, 
and explain what the assigned score 
represents.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected disability in question should 
be described in detail.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners and social worker.  

9.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for the claimed 
disabilities, including consideration of 
the provisions of 38 C.F.R. § 3.317 
(1998) regarding certain disabilities due 
to undiagnosed illnesses for Persian Gulf 
service veterans.  The RO should 
initially determine whether these service 
connection issues are well-grounded, 
analyzing this question with respect to 
each such disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 
(1992), and Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), 
wherein the Court held, in pertinent part 
"[i]n the absence of proof of a present 
disability there can be no valid claim."  
See also Moore (Howard) v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991), 
in which the Court held that the claims 
were well grounded, where service medical 
records were missing but there was 
evidence of present disability.  See also 
VA O.G.C. Prec Op. No. 4-99 (May 3, 
1999).  If the RO determines that these 
service connection claims are not well-
grounded, the RO should consider 
Robinette v. Brown, 8 Vet. App. 69 
(1995).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  

If the RO determines that these service 
connection claims are well-grounded, then 
these issues should be adjudicated under 
appropriate statutory and regulatory 
provisions, including, but not limited 
to, direct-incurrence service connection, 
consideration of the provisions of 
38 C.F.R. § 3.317, and/or secondary 
service connection (including service-
connected disability as proximate cause 
of non-service-connected disability, and 
post-service aggravation of non-service-
connected disability by service-connected 
disability).  

10.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an original rating in 
excess of 10 percent for post-traumatic 
stress disorder, with consideration of 
all applicable laws and regulations, 
including, but not limited to, the newly 
amended general rating formula for mental 
disorders.  The RO should specifically 
state whether any sleep disorder/mood 
swings are manifestations of or related 
to the post-traumatic stress disorder 
(versus separate disease entities) under 
appropriate legal theories; e.g., 
secondary service connection (including 
service-connected disability as proximate 
cause of non-service-connected 
disability, and post-service aggravation 
of non-service-connected disability by 
service-connected disability).  See 
Allen.  If the RO determines that any 
sleep disorder/mood swings are part and 
parcel of the service-connected post-
traumatic stress disorder, then the 
applicability of separately rating any 
sleep disorder/mood swings should be 
considered, subject to the prohibition 
against pyramiding.  See 38 C.F.R. § 4.14 
(1998); and Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

The RO should also consider the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(1998), pertaining to extraschedular 
evaluation.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, any remaining issues should be returned to the 
Board for further appellate consideration, to the extent such 
action is in order.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

